.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 08/24/21. Claims 25-34 are pending in this application. 
Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. §102 as being unpatentable over Lee (US 20170141188 A1).
Regarding claim 15, Lee discloses a method for forming a semiconductor device structure, comprising: forming a sacrificial base layer over a semiconductor substrate (base 110 over 100); forming a semiconductor stack over the sacrificial base layer (see fig 1a), wherein the semiconductor stack has a plurality of sacrificial layers and a plurality of semiconductor layers laid out alternately (see alternating 120/110); patterning the semiconductor stack and the sacrificial base layer to form a fin structure (see fin structure 1b); forming a dummy gate stack to wrap around a portion of the fin structure (see fig 1d); replacing the sacrificial base layer with a dielectric stressor structure (see para [0035], 210) while the dummy gate stack wrap around portions of the sacrificial layers and portions of the semiconductor layers (see fig 1d); removing the dummy gate stack and the sacrificial layer to release a plurality of semiconductor nanostructures made up of remaining portions of the semiconductor layers (see fig 1h); and forming a metal gate stack to wrap around each of the semiconductor nanostructures (see fig 2a).
Regarding claim 16, Lee discloses the method for forming a semiconductor device structure as claimed in claim 15, further comprising: partially removing the fin structure to form a recess exposing side surfaces of the semiconductor layers and the sacrificial layers (see fig 1g disclosing exposure of fins at side surfaces); forming inner spacers to cover the side surfaces of the sacrificial layers (see spacers 270); and forming a source/drain structure to at least partially fill the recess after the inner spacers are formed (see fig 2a disclosing 210). 
Regarding claim 17, Lee discloses the method for forming a semiconductor device structure as claimed in claim 16, further comprising annealing the dielectric stressor structure after the formation of the source/drain structure and before the formation of the metal gate stack (see para [0041] disclosing annealing process).
Regarding claim 18, Lee discloses the method for forming a semiconductor device structure as claimed in claim 16, further comprising annealing the dielectric stressor structure before the formation of the source/drain structure (see para [0062] disclosing annealing of dielectric layer and para [0041]  the disclosure of the formation of source/drain regions).
Regarding claim 19, Lee discloses the method for forming a semiconductor device structure as claimed in claim 15, further comprising forming an isolation structure to surround a lower portion of the fin structure, wherein a top surface of the sacrificial base layer is higher than a top surface of the isolation structure (see fig 4a isolation 150).
Regarding claim 20, Lee discloses the method for forming a semiconductor device structure as claimed in claim 15, wherein the sacrificial base layer has a first atomic concentration of germanium, the sacrificial layers have a second atomic concentration of germanium, and the first atomic concentration of germanium is lower than the second atomic concentration of germanium (see para [0074] where etch selectivity correlates with concentration of  Germanium).
Regarding claim 21, Lee discloses the method for forming a semiconductor device structure as claimed in claim 16, wherein the recess is formed before the replacing of the sacrificial base layer with the dielectric stressor structure (see fig 5b where the recess structures are replaced).
Regarding claim 22, Lee discloses the method for forming a semiconductor device structure as claimed in claim 21, wherein the recess exposes sidewalls of the sacrificial base layer before the replacing of the sacrificial base layer with the dielectric stressor structure.
Regarding claim 23, Lee discloses the method for forming a semiconductor device structure as claimed in claim 21, wherein the recess exposes sidewalls of the dielectric stressor structure after the replacing of the sacrificial base layer with the dielectric stressor structure (see fig 1d where the fins sidewalls are exposed prior to the formation of 210).

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 30-32 are rejected under 35 U.S.C. §103 as being unpatentable over Xie (US 10332803 B1) and further in view of Colombeau (US 20210119021 A1) and further in view of Lee. 
Regarding claim 26, Xie discloses a method for forming a semiconductor device structure, comprising: forming a sacrificial base layer over a semiconductor substrate (see element 1330, 1360);
forming a semiconductor stack over the sacrificial base layer (see 1310/1340); patterning the semiconductor stack and the sacrificial base layer to form a fin structure see fig 10; forming a gate stack to cover a portion of the fin structure (see fig 16, 1660); replacing the sacrificial base layer with a dielectric stressor structure (see 1600); partially removing the fin structure to form a recess exposing side surfaces of the semiconductor stack and the dielectric stressor structure (see figs 18 spacing recesses); and forming a source/drain structure to at least partially fill the recess (see fig 11, 1400, 1420).
Colombeau further discloses replacing the sacrificial base layer with a dielectric stressor structure after the gate stack is formed (see figs 2-4 disclosing the formation of gate structure and the subsequent replacement of sacrificial layers). Xie and Colombeau are in the same or similar fields of endeavor. It would have been obvious to combine Xie and Colombeau. Xie and Colombeau may be combined by forming the device of Xie in accordance with Colombeau. One having ordinary skill in the art would be motivated to combine Xie and Colombeau in order to selective form a gate-all around structure, see figs 2-3 of Colombeau.
Further, Lee discloses replacing the sacrificial base layer with a dielectric stressor structure after the gate stack is formed and while the gate stack partially wraps around the fin structure, see fig 1d and 1e disclosing the fins 210 being formed after fins 140 are formed, see para [0035]. Xie, Colombeau and Lee are in the same or similar fields of endeavor. It would have been obvious to combine Xie, Colombeau and Lee. Xie, Colombeau and Lee may be combined by forming the combined device of Xie and Colombeau using the method steps of Lee, in order to for example, improve device performance, see para [0035].
Regarding claim 27 Xie, Colombeau and Lee disclose the method for forming a semiconductor device structure as claimed in claim 26, further comprising annealing the dielectric stressor structure after the formation of the source/drain structure (see para [0041] disclosing annealing process).

Regarding claim 28, Xie, Colombeau and Lee disclose the method for forming a semiconductor device structure as claimed in claim 26, further comprising annealing the dielectric stressor structure before the formation of the source/drain structure(see para [0041] disclosing annealing process).
Regarding claim 29, Xie, Colombeau and Lee disclose the method for forming a semiconductor device structure as claimed in claim 26, wherein a void is formed in the dielectric stressor structure, and the method further comprises: annealing the dielectric stressor structure, wherein the void becomes smaller after the annealing of the dielectric stressor structure (see figs 4b and 5b, disclosing smaller voids).
Regarding claim 30, Xie, Colombeau and Lee disclose the method for forming a semiconductor device structure as claimed in claim 26, wherein the source/drain structure is formed to be in direct contact with the dielectric stressor structure (see fig 11 where 1400 and 1420 are formed fins).
Regarding claim 31, Xie, Colombeau and Lee disclose a method for forming a semiconductor device structure, comprising: forming a fin structure over a substrate (see figs 9-15), wherein the fin structure has a plurality of sacrificial layers and a plurality of semiconductor layers laid out alternately (see 1310, 1340); forming a dummy gate stack to wrap around a portion of the fin structure (see 1610); forming a dielectric stressor structure between the fin structure and the substrate (1600); removing the dummy gate stack and the sacrificial layer to release a plurality of semiconductor nanostructures made up of remaining portions of the semiconductor layers (see fig 18 where e1350 is released); and forming a metal gate stack to wrap around the semiconductor nanostructures (see 1900).
Colombeau further discloses wherein a topmost surface of the dielectric stressor structure is between the substrate and a topmost surface of the fin structure, see (see figs 2-4, 11b, 1300, 1310 disclosing the formation of gate structure and the subsequent replacement of sacrificial layers). Xie and Colombeau are in the same or similar fields of endeavor. It would have been obvious to combine Xie and Colombeau. Xie and Colombeau may be combined by forming the device of Xie in accordance with Colombeau. One having ordinary skill in the art would be motivated to combine Xie and Colombeau in order to selective form a gate-all around structure, see figs 2-3 of Colombeau.
Regarding claim 32, Xie, Colombeau and Lee discloses the method for forming a semiconductor device structure as claimed in claim 31, further comprising: partially removing the fin structure to form a recess exposing side surfaces of the sacrificial layers, the semiconductor layers, and the dielectric stressor structure; and forming a source/drain structure to at least partially fill the recess (see fig 15, disclosing recesses and filling of recesses in fig 16, see fig 13, disclosing source/drain fins).
Regarding claim 33, Xie, Colombeau and Lee disclose the method for forming a semiconductor device structure as claimed in claim 32, wherein the source/drain structure is formed to be in direct contact with the dielectric stressor structure (see fig 4a), and the method further comprises: annealing the dielectric stressor structure after the source/drain structure is formed and before the metal gate stack is formed (see para [0041]).
Regarding claim 34, Xie, Colombeau and Lee disclose the method for forming a semiconductor device structure as claimed in claim 31, wherein a void is formed in the dielectric stressor structure, and the method further comprises: annealing the dielectric stressor structure, wherein the void becomes smaller after the annealing of the dielectric stressor structure(see figs 4b and 5b, disclosing smaller voids).

Response to Arguments
Applicants have amended claims to recite additional features. Upon an  updated search, the reference Lee was found to read on previously allowable claims. Thus, applicant’s assertions are now moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813